          Case
          Case:5:15-cv-02253-BLF
                16-16566, 11/28/2018,
                                  Document
                                      ID: 11102029,
                                             156 Filed
                                                    DktEntry:
                                                       11/28/18
                                                              101, Page
                                                                   Page 11 of
                                                                           of 11
                                                                             FILED
                      UNITED STATES COURT OF APPEALS                          NOV 28 2018

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




KIMBERLY COX,                                      No.   16-16566

               Plaintiff-Appellant,                D.C. No. 5:15-cv-02253-BLF
                                                   Northern District of California,
 v.                                                San Jose

OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY; NEW PENN                        ORDER
FINANCIAL, LLC DBA SHELLPOINT
MORTGAGE SERVICING; THE BANK
OF NEW YORK MELLON
CORPORATION AS TRUSTEE FOR
THE CERTIFICATEHOLDERS OF
CWMBS INC - CHL MORTGAGE
PASS-THROUGH TRUST 2005-02;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

               Defendants-Appellees.


Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,* District
Judge.

      The Appellant’s Motion for an Extension of Time to File Petition for

Rehearing or Rehearing En Banc, Docket No. 99, is GRANTED. Petition for

Panel Rehearing/Rehearing En Banc is due on or before December 21, 2018.



      *
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
